FILED
                             UNITED STATES DISTRICT COURT                           MAY 04    tom
                             FOR THE DISTRICT OF COLUMBIA                      Clerk, U.S. District anc
                                                                                 Bankruptcy Courts
Infinity,

               Petitioner,

       v.                                             Civil Action No.
                                                                           it 0702
Executive Office for United States
Attorneys,

                Respondent.


                                    MEMORANDUM OPINION

       The plaintiff has filed an application to proceed without prepayment of fees and a pro se

petition for a writ of mandamus. The application will be granted and the petition will be

dismissed for failure to state a claim upon which relief may be granted.

        The plaintiff is a prisoner at Ironwood State Prison in Blythe, California, who is identified

by the single name, Infinity. He has filed a petition for a writ of mandamus against the Executive

Office for United States Attorneys ("EOUSA"), seeking an order compelling the respondent to

disclose the names of the persons responsible for programming the Social Security

Administration's computer system so that it requires two names in order to generate a Social

Security card. Petition at 1-3. 1

        The request for mandamus relief requires that this petition be dismissed. The remedy of

mandamus "is a drastic one, to be invoked only in extraordinary circumstances." Allied

Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 34 (1980). Only "exceptional circumstances"


        1The plaintiff states that he has "generated a request to the Social Security
Administration under the Freedom ofInformation Act (FOIA")." Id. at 3. The Court notes that
the EOUSA is not the entity which would have the information the plaintiff seeks, even if the
requested information were available under the FOIA.
warranting "a judicial usurpation of power" will justify issuance of the writ. Gulfstream

Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289 (1988) (internal quotation marks

omitted)); see also Doe v. Exxon Mobil Corp., 473 F.3d 345,353 (D.C. Cir. 2007) (stating that

mandamus is "an extraordinary remedy reserved for really extraordinary cases") (internal

quotation marks and citation omitted). Mandamus is available only if "( L) the plaintiff has a

clear right to relief; (2) the defendant has a clear duty to act; and (3) there is no other adequate

remedy available to plaintiff." In re Medicare Reimbursement Litigation, 414 F.3d 7, 10 (D.C.

Cir. 2005) (quoting Power v. Barnhart, 292 F.3d 781, 784 (D.C. Cir. 2002)). With respect to the

first two requirements, mandamus is available "only where the duty to be performed is

ministerial and the obligation to act peremptory and clearly defined. The law must not only

authorize the demanded action, but require it; the duty must be clear and indisputable." Lozada

Colon v. Us. Dep't o/State, 170 F.3d 191 (D.C. Cir. 1999) (per curiam) (internal quotation

marks and citation omitted).

        The petition does not, and on these facts cannot, establish either that the petitioner has a

clear right to the relief requested or that the respondent has a clear duty to perform a ministerial

act and that this obligation to act is peremptory and clearly defined. Accordingly, the petition

will be dismissed without prejudice for failure to state a claim upon which mandamus relief may

be granted.


        A separate order accompanies this memoranJ o,p:n~A.               ~_


Date:   ~ )..'1           LiJ IV                       ~tes DIStrict Judge


                                                   2